


Exhibit 10.40

 

Execution Copy

 

SECOND LIEN COLLATERAL ASSIGNMENT OF PROMED ACQUISITION

DOCUMENTS AND ALTA ACQUISITION DOCUMENTS

 

THIS SECOND LIEN COLLATERAL ASSIGNMENT OF PROMED ACQUISITION DOCUMENTS AND ALTA
ACQUISITION DOCUMENTS (this “Assignment”) has been executed and delivered as of
August 8, 2007, by and among ALTA HOSPITALS SYSTEM LLC, a California limited
liability company (“ALTA LLC”) (for itself and as successor-in-interest to
Prospect Hospitals System LLC (“Prospect LLC’) and Alta Healthcare System, Inc.
(‘‘Alta Inc.”), PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation
(“Holdings”), and PROSPECT MEDICAL GROUP, INC., a California professional
corporation (“PMG” and collectively with Holdings and Alta LLC, “Assignor”), and
BANK OF AMERICA, N.A., as administrative agent (“Administrative Agent”), with
reference to the following facts:

 

RECITALS

 

A.            Holdings and PMG are parties to certain documents pursuant to
which, among other things, PMG acquired the stock and assets of Pomona Valley
Medical Group, Inc. (“Pomona Valley”) and Upland Medical Group, a Professional
Medical Corporation (“Upland”), and Holdings acquired the stock and assets of
ProMed Heahh Services Company (“PHSC’) and ProMed Health Care Administrators
(“PHCA” and together with Pomona Valley, Upland and PHSC, each a “ProMed
Corporation” and collectively, the “ProMed Corporations”).

 

B.            Holdings, Prospect LLC, Alta Inc. and Alta LLC are parties to
certain documents pursuant to which, among other things, Holdings acquired or
will acquire (via the merger of Alta Inc. with and into Prospect LLC, with the
surviving entity being Alta LLC) the stock and assets of Alta Healthcare
System, Inc., Alta Hollywood Hospitals, Inc. and Alta Los Angeles
Hospitals, Inc. (each an “Alta Corporation” and collectively, the ‘‘Alta
Corporations” and together with the ProMed Corporations, each an “Acquired
Corporation” and collectively, the ‘‘Acquired Corporations”) .

 

C.            Pursuant to that certain Second Lien Credit Agreement, dated on or
about the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), Administrative
Agent and the Lenders have agreed to extend credit and other financial
accommodations to Assignor and/or certain of Assignor’s affiliates, and Assignor
and the other Loan Parties (including, without limitation, the Acquired
Corporations) have agreed to guarantee the payment and performance of all of the
Obligations and to grant to Administrative Agent security interests in the
Collateral to secure payment and performance of all of the Obligations.

 

D.            Assignor has agreed to execute and deliver this Assignment to
Administrative Agent in order to supplement the terms of the Credit Agreement
and the Collateral Agreement with respect to the ProMed Acquisition Documents
(as hereinafter defined) and the Alta Acquisition Documents (as hereinafter
defined).

 

E.            Assignor acknowledges that Administrative Agent and the Lenders
would not enter into the Credit Agreement absent Assignor’s agreements
hereunder.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the premises and the mutual agreements herein set forth,
Assignor and Administrative Agent hereby agree as follows:

 

1.            Defined Terms; lntercreditor Agreement.

 

1.1           Defined Terms.  All initially capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

1.2           lntercreditor Agreement.  Notwithstanding anything contained
herein to the contrary, the liens and security interests granted to the
Administrative Agent, for the benefit of the Lenders, pursuant to this
Assignment, and the exercise of any right or remedy by the Administrative Agent,
for the benefit of the Lenders, under this Assignment, are subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Assignment, the terms of the
Intercreditor Agreement shall govern and control.

 

2.            Assignment.  As additional security for the Obligations, Assignor
hereby collaterally assigns and transfers to Administrative Agent, and
acknowledges that, pursuant to the Collateral Agreement, Assignor has granted to
Administrative Agent a security interest in:

 

2.1           ProMed Acquisition Documents.  All of Assignor’s right, title and
interest in and to the documents set forth on Exhibit A attached hereto
(collectively, the “ProMed Acquisition Documents”).

 

2.2           Alta Acquisition Documents.  All of Assignor’s right, title and
interest in and to the documents set forth of Exhibit B attached hereto
(collectively, the “Alta Acquisition Documents” and together with the ProMed
Acquisition Documents, the “Acquisition Documents”).

 

2.3           ProMed Rights and Remedies.  All of the rights, benefits,
remedies, privileges and claims of Assignor with respect to the ProMed
Acquisition Documents (collectively, the “ProMed Rights And Remedies”),
including, without limitation, (i) all rights to monies or payments owing to
Assignor under the ProMed Acquisition Documents, and any and all security
therefor and for all other obligations owing to Assignor thereunder, (ii) all
rights that Assignor may have to indemnification under the ProMed Acquisition
Documents including, without limitation, enforcement rights and collection
rights, (iii) all Rights and Remedies of Assignor with respect to any breach of
the representations, warranties and covenants set forth in any of the ProMed
Acquisition Documents, and (iv) the proceeds thereof.

 

2.4           Alta Rights and Remedies.  All of the rights, benefits, remedies,
privileges and claims of Assignor with respect to the Alta Acquisition Documents
(collectively, the ‘‘Alta Rights And Remedies” and together with the ProMed
Rights and Remedies, the “Rights and Remedies”), including, without limitation,
(i) all rights to monies or payments owing to Assignor under the Alta
Acquisition Documents, and any and all security therefor and for all other
obligations owing to Assignor thereunder, (ii) all rights that Assignor may have
to indemnification under the Alta Acquisition Documents, (iii) all Rights and
Remedies of Assignor

 

--------------------------------------------------------------------------------


 

with respect to any breach of the representations, warranties and covenants set
forth in any of the Alta Acquisition Documents, including, without limitation,
enforcement rights and collection rights, and (iv) the proceeds thereof.

 

3.             Rights and Remedies Generally.  Prior to the occurrence of an
Event of Default under the Credit Agreement or any other Loan Document (a
“Default”), Assignor will enforce all of its Rights and Remedies diligently and
in good faith.  Effective from and after the occurrence of a Default, Assignor
hereby irrevocably authorizes and empowers Administrative Agent, in
Administrative Agent’s sole discretion, to assert as Administrative Agent may
deem proper, either directly or on behalf of Assignor, any and all of the Rights
and Remedies which Assignor may from time to time have under the Acquisition
Documents, and to receive and collect all damages, awards and other monies
resulting therefrom and to apply the same on account of any of the Obligations.

 

4.             Termination.  This Assignment shall continue in effect until all
of the Obligations have been paid in full and the Credit Agreement has been
terminated in accordance with the terms thereof, at which time Administrative
Agent shall release to the Assignor Administrative Agent’s interests in the
Acquisition Documents and the Rights and Remedies and the other rights assigned
to Administrative Agent hereby.

 

5.             Further Assurances.  At any time or from time to time, upon
Administrative Agent’s written request, Assignor will execute and deliver to
Administrative Agent such further documents and do such other acts and things as
Administrative Agent may request in order to further effect the purposes of this
Assignment or any schedule, amendment or supplement hereto, or a financing or
continuation statement with respect hereto, in accordance with the laws of any
applicable jurisdictions.  Assignor hereby authorizes Administrative Agent to
effect any such filing or recording statements (or amendments thereto) without
the signature of Assignor, and Administrative Agent’s costs and expenses with
respect thereto shall be part of the Obligations and shall be payable by
Assignor on demand.

 

6.             Acquisition Documents.  Concurrent herewith, Assignor is
delivering to Administrative Agent possession of the original Acquisition
Documents, together with any and all amendments thereto, as in effect on the
date hereof, to hold in accordance with the terms of (a) the Credit Agreement
until such Credit Agreement is terminated in accordance with its terms and
(b) the lntercreditor Agreement.

 

7.             Attorney-in-Fact.  Assignor hereby irrevocably makes,
constitutes, and appoints Administrative Agent (and Administrative Agent’s
officers, employees, or agents) as Assignor’s true and lawful agent and
attorney-in-fact for the purposes of enabling Administrative Agent or its
agent(s) after the occurrence of a Default to (a) assert and enforce such Rights
and Remedies and to collect such damages, awards and other monies and to apply
them in the manner set forth hereinabove, and (b) to sign the name of Assignor
on any documents which need to be executed, recorded, or filed, and to do any
and all things necessary in the name and on behalf of Assignor in order to
protect Administrative Agent’s interests in the Acquisition Documents.  Assignor
agrees that neither Administrative Agent, nor any of its designees or
attorneys-in-fact, will be liable for any act of commission or omission, or for
any error of judgment or mistake of fact or law with respect to the exercise of
the power of attorney granted under this Section 7, other than

 

--------------------------------------------------------------------------------


 

as a result of its or their gross negligence or willful misconduct.  The power
of attorney granted under this Section 7 is coupled with an interest and shall
be irrevocable until all of the Obligations have been paid in full, the Credit
Agreement and the other Loan Documents terminated, and Assignor’s duties under
this Assignment have been discharged in full.  Assignor will not assign, pledge
or otherwise encumber any of its rights, title or interest under, in or to any
of the Acquisition Documents except for the assignment to Administrative Agent
and its successors or assigns as set forth herein and the grant of a first
priority security interest to the First Lien Administrative Agent in and to the
Acquisition Documents.

 

8.             Modification of Rights and Remedies.  Assignor shall keep
Administrative Agent informed of all circumstances bearing adversely upon the
Rights and Remedies.  Assignor shall not waive, amend, alter or modify any of
the Rights and Remedies in any adverse manner without the prior written consent
of Administrative Agent.  Assignor shall not, without Administrative Agent’s
prior written consent, amend, alter, modify or terminate any of the Acquisition
Documents, or waive any of the provisions hereof, or do or permit any act in
contravention thereof.

 

9.             Assignor to Remain Liable.  Notwithstanding the foregoing,
Assignor expressly acknowledges and agrees that it shall remain liable under the
Acquisition Documents to observe and perform all of the conditions and
obligations in the Acquisition Documents which Assignor is bound to observe and
perform, and that neither this Assignment, nor any action taken pursuant hereto,
shall cause Administrative Agent to be under any obligation or liability in any
respect whatsoever to observe or perform any of the representations, warranties,
conditions, covenants, agreements or terms of the Acquisition Documents.

 

10.           Counterparts; Effectiveness.  This Assignment may be executed in
any number of counterparts, each of which, when executed and delivered, shall be
deemed to be an original.  All of such counterparts, taken together, shall
constitute but one and the same agreement.  This Assignment shall become
effective upon the execution of a counterpart of this Assignment by each of the
parties hereto.

 

11.           Notices.  All notices, requests and other communications to any
party hereunder shall be sent in accordance with Section 10.02 of the Credit
Agreement.

 

12.           Modifications and Amendments.  This Assignment shall not be
changed orally but shall be changed only by agreement in writing signed by
Assignor and Administrative Agent.  No course of dealing between the parties, no
usage of trade and no parole or extrinsic evidence of any nature shall be used
to supplement or modify any of the terms or provisions of this Assignment.

 

13.           Severability.  If any provision of this Assignment is held to be
illegal, invalid or unenforceable under present or future laws, the legality,
validity and enforceability of the remaining provisions of this Assignment shall
not be affected thereby, and this Assignment shall be liberally construed so as
to carry out the intent of the parties to it.

 

14.           Governing Law; Venue; Successors and Assigns; Entire Agreement. 
This Assignment (a) shall be construed in accordance with and governed by the
internal laws of the

 

--------------------------------------------------------------------------------


 

State of New York; (b) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; and (c) together
with the Intercreditor Agreement, embodies the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements, consents and understandings relating to such
subject matter.  EACH ASSIGNOR UNCONDITIONALLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK.

 

15.           California Judicial Reference; Jury Trial Waiver.  If,
notwithstanding the choice of law made in Section 14 of this Assignment, any
action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Assignment, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) Assignor shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDlRECTLY ARISING OUT OF OR RELATING TO THIS ASSIGNMENT.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

ASSIGNOR:

 

 

 

PROSPECT HOSPITALS SYSTEM, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

 

 

Name: Jacob Y. Terner, M.D.

 

Title: Chief Executive Officer

 

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name: Jacob Y. Terner, M.D.

 

Title: Chief Executive Officer

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.,
as administrative agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROMED ACQUISITION DOCUMENTS

 

On file with Kennedy Covington

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ALTA ACQUISITION DOCUMENTS

 

On file with Kennedy Covington

 

--------------------------------------------------------------------------------
